DETAILED ACTION
	
Allowable Subject Matter
Claims 1-10 allowed. 
The following is a statement of reasons for the indication of allowable subject matter: According to the Patent Trial and Appeal Board, the closest prior art does not disclose, teach nor fairly suggest a method, comprising: adding a plurality of soybeans to an extractor, the soybeans having an average protein:oil ratio of greater than 2,3; heating the soybeans; removing hulls from the plurality of soybeans; and grinding the plurality of soybeans with water at a temperature between 180 °F and 190 °F to yield .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793